Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 08/09/2021. Claims 1-5, 7-12 and 14-21 are pending. Claims 6, 13 are canceled.
Allowable Subject Matter

Claims 1-5, 7-12 and 14-21 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, 10 and 15, the closest prior art is Chen et al. (US20120229918A1, cited on record), Tseng et al. (US20180341086A1, cited on record).
Chen is related to an image pick-up optical system, and more particularly to an image pick-up optical system comprising five lens elements and providing an optical lens assembly with a large field angle, a short total length, and a low cost, and the optical system is applied to an electronic product. 
Regarding claim 1, Chen teaches a camera lens assembly (Figs. 1A-1B, Table 1-1 to 1-3, [0055-0059]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence claim 1.
Regarding claim 1, the prior art from Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an image pick-up optical system including the specific arrangement where “wherein a half HFOV of a maximal field-of-view of the camera lens assembly satisfies: tan(HFOV/2)>0.5”, in combination with all other claimed limitations of claim 1.

Regarding claim 10, Chen teaches a camera lens assembly (Figs. 1A-1B, Table 1-1 to 1-3, [0055-0059]), having a total effective focal length f (see Table 1-1, f e.g. 2.97), the camera lens assembly comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (Figs. 1A-1B,  Table 1-1 to 1-3, [0055-0059] Lenses 110-150 or see Table 1-1, Lens 1-5 are in sequence),wherein the first lens has a negative refractive power (see [0055] lens e.g. 110 with negative refractive power or Table 1-1, Lens 2, with negative refractive power); and at least one of the second lens, the third lens, the fourth lens, or the fifth lens has a positive refractive power (see [0055] Lens e.g. 130, 150 have positive refractive power or see Table 1-1, Lens 3, Lens 5  have positive refractive power); wherein an effective focal length f1 of the first lens (see Table 1-1, f1 e.g. -5.14) satisfies:-2.1<f1/f<-1.5 (see Table 1-1, f1 e.g. -1.73), and a combined refractive power of the second lens, the third lens, the fourth lens, and the fifth lens is a positive refractive power (see Table 1-1, data from Table using focal length for Lens 2-5, gives a positive refractive power), wherein the camera lens assembly has and only has five lenses having refractive
power (see Fig. 1A; Lens 110-150 or Table 1-1, Lens 1-5 has only five lenses having refractive power), as cited in claim 10.

Regarding claim 10, the prior art from Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image pick-up optical system including the specific arrangement where “wherein an effective semi-diameter DT11 of an object-side surface of the first lens and an effective semi-diameter DT52 of an image-side surface of the fifth lens satisfy: 0.7<DT11/DT52<1.3”, in combination with all other claimed limitations of claim 10.

Regarding claim 15, Chen teaches a camera lens assembly (Figs. 1A-1B, Table 1-1 to 1-3, [0055-0059]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (Figs. 1A-1B,  Table 1-1 to 1-3, [0055-0059] Lenses 110-150 or see Table 1-1, Lens 1-5 are in sequence), 5Application No. 16/231,114wherein the first lens has a negative refractive power (see [0055] lens e.g. 110 with negative refractive power or Table 1-1, Lens 2, with negative refractive power), and at least one of an object- side surface of the first lens or an image-side surface of the first lens is a concave surface (see Fig. 1A or [0055] lens e.g. 110 has a concave image-side surface e.g. 112); the second lens has a positive refractive power (see [0055] lens e.g. 120 has positive refractive power or Table 1-1, Lens 1, with positive refractive power), and at least one of an object-side surface of the second lens (see [0055] lens e.g. 120 has an object-side surface e.g. 121 convex) or an image-side surface of the second lens is a convex surface (see [0055] lens e.g. 120 has an image-side surface e.g. 122 convex); each of the third lens and the fourth lens, has a positive refractive power (see [0055] Lens e.g. 130, has a positive refractive power or see Table 1-1, Lens 3 has positive refractive power) or a negative refractive power (see [0055] Lens e.g. 140, has a negative refractive power or see Table 1-1, Lens 4, has a negative refractive power); the fifth lens has a positive refractive power (see [0055] Lens e.g. 150 has positive refractive power or see Table 1-1, Lens 5  has positive refractive power); and an entrance pupil diameter EPD of the camera lens assembly (see, Table 1-1, given Fno same as f/EPD=1.62, solving for EPD gives approximate value e.g. 1.85), wherein the camera lens assembly has and only has five lenses having refractive power (see Fig. 1A; Lens 110-150 or Table 1-1, Lens 1-5 has only five lenses having refractive power), as in claim 15
Regarding claim 15, the prior art from Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image pick-up optical system including the specific arrangement where “an effective semi-diameter DT11 of the object-side surface of the first lens satisfy: 1<DT11/EPD<1.6”, in combination with all other claimed limitations of claim 15.

Tseng is related to an optical imaging lens assembly, an image capturing unit and an electronic device, more particularly to an optical imaging lens assembly and an image capturing unit applicable to an electronic device.
Regarding claim 1, Tseng teaches a camera lens assembly (Figs. 9-10,  5th embodiment, Tables 9-10; see [0131-0139]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (see Fig. 9, Lens 510-550, or Table 9, Lens 1-Lens 5), wherein the first lens has a negative refractive power (see [0133] or Table 9, Lens 1, has a negative refractive power); the second lens has a positive refractive power (see [0133] or Table 9, lens 2, has a positive refractive power), and an image-side surface of the second lens is a convex surface (see [0133]); each of the third lens, the fourth lens, and the fifth lens has a positive refractive power (see [0135] fourth lens positive) or a negative refractive power (see [0134], third lens negative, [0136] fifth lens negative); and a total effective focal length f of the camera lens assembly (see Table 9, given f e.g. 2.25) and an entrance pupil diameter EPD of the camera lens assembly (see Table 9, given f e.g. 2.25, given Fno e.g. 2.35 same as f/EPD, solving for EPD calculated value e.g. 0.957), wherein the camera lens assembly has and only has five lenses having refractive power (see Fig. 9, lens 510 to lens 550), wherein a half HFOV of a maximal field-of-view of the camera lens assembly satisfies: tan(HFOV/2)>0.5 (see Table 9, given HFOV e.g. 67 deg, calculated value e.g. 0.66), as cited in claim 1.
 
Regarding claim 1, the prior art from Tseng taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical imaging lens assembly including the specific arrangement where “an image-side surface of the first lens is a concave surface and satisfy: 0.8<f/EPD<1.6”, in combination with all other claimed limitations of claim 1.
Regarding claim 10, Tseng teaches a camera lens assembly (Figs. 9-10,  5th embodiment, Tables 9-10; see [0131-0139]), having a total effective focal length f (see Table 9, given f e.g. 2.25), the camera lens assembly (Figs. 9-10,  5th embodiment, Tables 9-10; see [0131-0139]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (see Fig. 9, Lens 510-550, or Table 9, Lens 1-Lens 5), wherein the first lens has a negative refractive power (see [0133] or Table 9, Lens 1, has a negative refractive power); and at least one of the second lens, the third lens, the fourth lens, or the fifth lens has a positive refractive power (see [0133] second lens positive, [0135] fourth lens positive); wherein an effective focal length f1 of the first lens (see Table 9, f1 e.g. -6.44) , and a combined refractive power of the second lens, the third lens, the fourth lens, and the fifth lens is a positive refractive power (see table 9, given focal length for lens 2-lens 5, combined refractive power e.g. 0.34 positive power), wherein the camera lens assembly has and only has five lenses having refractive power (see Fig. 9, lens 510 to lens 550), wherein an effective semi-diameter DT11 of an object-side surface of the first lens (see , [0096], Table [0140], given Y11/ImgH, solving for Y11 e.g. 1.52 as radius 2xY11 same as diameter DT11, approximate value e.g. 3.04) and an effective semi-diameter DT52  of an image-side surface of the fifth lens (see [0097], Table 9, Table [0140], given Y52/f, solving for Y52 e.g. 2.835 radius 2xY52 same as diameter DT52, approximate value e.g. 5.67), as cited in claim 10.
Regarding claim 10, the prior art from Tseng taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical imaging lens assembly including the specific arrangement where “satisfies: -2.1<f1/f<-1.5; satisfy: 0.7<DT11/DT52<1.3”, in combination with all other claimed limitations of claim 10.

Regarding claim 15, Tseng teaches a camera lens assembly (Figs. 9-10,  5th embodiment, Tables 9-10; see [0131-0139]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (see Fig. 9, Lens 510-550, or Table 9, Lens 1-Lens 5), 5Application No. 16/231,114wherein the first lens has a negative refractive power (see [0133] or Table 9, Lens 1, has a negative refractive power), and at least one of an object- side surface of the first lens (see [0132] first lens element e.g. 510 object-side surface e.g. 511 being concave) or an image-side surface of the first lens is a concave surface; the second lens has a positive refractive power (see [0133] or Table 9, lens 2, has a positive refractive power), and at least one of an object-side surface of the second lens (see [0133] “second lens element 520 has an object-side surface 521 being convex”) or an image-side surface of the second lens is a convex surface (see [0133] “second lens element 520 has an image-side surface 522 being convex”) ; each of the third lens and the fourth lens, has a positive refractive power (see [0135]fourth lens element 540 with positive power) or a negative refractive power (see [0134] third lens element 530 with positive power); and an effective semi-diameter DT11 of the object-side surface of the first lens (see , [0096], Table [0140], given Y11/ImgH, solving for Y11 e.g. 1.52 as radius 2xY11 same as diameter DT11, approximate value e.g. 3.04) and an entrance pupil diameter EPD of the camera lens assembly (see Table 9, given f e.g. 2.25, given Fno e.g. 2.35 same as f/EPD, solving for EPD calculated value e.g. 0.957), wherein the camera lens assembly has and only has five lenses having refractive power (see Figs 9-10), as in claim 15
Regarding claim 15, the prior art from Tseng taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical imaging lens assembly including the specific arrangement where “the fifth lens has a positive refractive power, satisfy: 1<DT11/EPD<1.6”, in combination with all other claimed limitations of claim 15.

Claims 2-5, 7-9 are allowed due to their dependency on claim 1.
Claims 11-12, 14 are allowed due to their dependency on claim 10.
Claims 16-21 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872